Case 1:17-cr-00248-VSB Document 235-6 Filed 01/27/20 Page 1 of 3




         EXHIBIT D
                 Case 1:17-cr-00248-VSB Document 235-6 Filed 01/27/20 Page 2 of 3




ORGANIZATION            DATE           DESCRIPTION
                                       Provides support and assistance to those who have experienced the
A Time                  2012-current   tragedy of a pregnancy loss or infant death.
                                       Services include crisis management, mental health, medical
Achiezer                2011-current   referrals, and stocking hospital respite rooms with needed supplies.
Agudath Israel          2013-current   Advocacy program for Jewish institutions worldwide.
                                       Synagogue and learning center. Michael was a Cantor who led
                                       prayer services both on the Sabbath and High Holy Day Services;
                                       he arranges and leads Talmudic and bible classes, and raises funds
Aish Kodesh             2001-current   for members that are struggling financially.
Beth Aaron V’Israel                    Raises and provides funds to help distribute food and provide
Fund                    2003-current   shelter to needy families in Israel.
                                       Community girls school educating over 1,200 girls, where
                                       Michael’s daughters attend. Michael was a member of the board for
                                       many years, including Chairman from 2014-2017, and led an effort
Bnos Bais Yaakov        2002-current   to save the school from bankruptcy in 2014.
                                       Assists couples who are unable to conceive naturally pay for
Bonei Olam              2010-current   fertility treatments.
Camp scholarship                       Provides funds for underprivileged children to attend summer
fund                    2015-current   camp.
Chai Lifeline           2005-current   Provides care for children with cancer and their families.
                                       Community resource center in Israel that helps Americans who are
Chaim V'Chesed          2013-current   in crisis or need assistance while abroad.
                                       Private fund that Michael and his wife started that raises and
                                       distributes funds to people in their community dealing with
Chesed Fund             2012-current   financial hardship.
Hatzalah Ambulance
Corp.                   2014-current   Volunteer ambulance service.
JEM (Jewish                            Performs college campus outreach to help Jewish college students
Experience Madison)     2016-current   learn about their heritage.
                                       Raises and donates funds to help distribute gift packages to sick
Lechem Lasova           2013-current   children in hospitals and food to families in need.
                                       Community fund helping those in severe debt with emergency
Leon Mayer Fund         2007-current   loans and budgeting assistance, job placement and clothing needs.
                                       Coordinates classes, events and learning centers for technology
Link up                 2019-current   addiction in children and adults.
                                       Supports and assists teens who have drug and alcohol addiction as
Madraigos               2009-2015      well as other challenges.
                                       In connection with this organization, Michael and his family host a
                                       weekly program in their home for children with autism & special
Menucha v’Simcha        2013-current   needs to give their parents a break from caring for them.
                                       Assists in the arrangement of foster care and special needs services
Ohel                    2001-current   for adults with disabilities.
             Case 1:17-cr-00248-VSB Document 235-6 Filed 01/27/20 Page 3 of 3



                                     Supports and rehabilitates girls who have been physically or
                                     sexually abused. Michael donates, raises funds, and hosts various
Ohr Naava             2016-current   programs at his home for this organization.
Project Chai          2012-current   Supports and counsels those who have experienced trauma.
Rabenstein Learning                  Provides tutoring and special help for children with learning
Center                2005-2014      disabilities.
RCCS (Rofeh Cholim                   Provides insurance assistance for cancer patients who do not have
Cancer Society)       2007-2012      coverage for treatment.
                                     Supports widows, both emotionally and financially; Michael
Samchainu             2018-current   coordinates various events to help raise money.
                                     Packs and delivers food for the Sabbath to be delivered to those
Tomchei Shabbos       2007-current   who cannot afford to buy food.
                                     Supports and advocates for Jewish schools across America,
                                     ensuring that every Jewish child is able to learn about Jewish
Torah Umesorah        2012-current   heritage and culture.
                                     Mentoring program for children and teens going through various
                                     challenges. Michael has sponsored many events for the
Tova Mentoring        2013-2017      organization as well.
                                     Provides tutoring and special help for children with learning
Wasserman Learning                   disabilities. Michael has advocated for many kids in his community
Center                2013-2018      to be accepted into this program.
                                     Community boys school educating over 2,000 boys where
Yeshiva Darchei                      Michael’s son attended. Michael also served on the board for many
Torah                 2007-current   years.
Yeshiva Gedolah of                   Synagogue and learning center. Michael assists the synagogue in
Five Towns            2006-current   raising funds, while studying there with his son.




                                                  2
